     Case 5:20-cv-01320-DSF-JPR Document 4 Filed 08/25/20 Page 1 of 2 Page ID #:12



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT

 9                       CENTRAL DISTRICT OF CALIFORNIA

10
      ALCAZAR ARTURO,                  )   Case No. EDCV 20-1320-DSF (JPR)
11                                     )
                        Petitioner,    )
12                                     )   ORDER DENYING PETITION WITHOUT
                   v.                  )   PREJUDICE AND SUMMARILY
13                                     )   DISMISSING ACTION
      CHAD F. WOLF,                    )
14                                     )
                        Respondent.    )
15                                     )
16         On June 29, 2020, Petitioner, a detainee at the ICE Adelanto
17 detention center, filed a Petition for Writ of Habeas Corpus by a
18 Person in Federal Custody. Because Petitioner had answered only
19 two of the questions on the five-page form habeas petition,
20 however, the Magistrate Judge dismissed the Petition with leave
21 to amend. She directed him to file an amended petition by no
22 later than August 5, “answering all the questions on the form and
23 making sure to sign it,” and she warned him that “this action
24 will likely be dismissed” if he did not do so. To date he has
25 not filed an amended petition or requested an extension of time
26 to do so.
27         Because the Petition raises no claims for the Court to
28 adjudicate, it must be and hereby is summarily dismissed without

                                            1
     Case 5:20-cv-01320-DSF-JPR Document 4 Filed 08/25/20 Page 2 of 2 Page ID #:13



 1 prejudice under Local Rule 72-3.2.1          The Court expresses no view
 2 on whether any subsequently filed petition would be timely or
 3 otherwise procedurally proper.         The Clerk is directed to
 4 administratively close this case.
 5
          8/25/20
 6 DATED: ____________
                                        DALE S. FISCHER
 7                                      U.S. DISTRICT JUDGE
 8
     Presented by:
 9
10
     Jean Rosenbluth
11 U.S. Magistrate Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27         1
            Local Rule 72-3.2 provides that “if it plainly appears
     from the face of the petition and any exhibits annexed to it that
28   the petitioner is not entitled to relief, the Magistrate Judge
     may prepare a proposed order for summary dismissal and submit it
     and a proposed judgment to the District Judge.”
